Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently under examination and the subject of the present Office Action. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/01/2020 has been considered here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation of “The deodorant composition of claim 1, further comprises an antimicrobial selected from the group consisting of magnesium hydroxide…magnesium hydroxide & magnesium carbonate hydroxide…magnesium carbonate hydroxide…and combinations thereof”. The metes and bounds of the claim are not clear as the limitation is written to be a Markush limitation however with the use of two ands (“&” and “and”) the limitation is rendered indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20140271517 A1 (Phinney et al., 2014).


In regards to claims 3, 9 and 17, Phinney et al. teaches the incorporation of magnesium hydroxide in a formulation of the invention with a pH of about 9 to about 10.5 (see Phinney et al., paragraph 0040).
In regards to claim 8, Phinney et al. does not teach that the composition comprises dipropylene glycol, which is 0% by weight of the composition.
In regards to claim 10, as the teachings of Phinney et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, claim 10 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
In regards to claims 12-14, Phinney et al. teaches that the formulation is prepared as a stick, spray, or gel (see Phinney et al., paragraph 0043). 
In regards to claim 16, Phinney et al. does not teach the use of baking soda in the composition despite discussing the use of sodium bicarbonate in deodorant compositions (see Phinney et al., paragraphs 10-12). 

Claim(s) 1, 3, 4, 6, 8, 12, 14, 16-17 are rejected under 35 U.S.C. 102(a)1 and (a)(2) as being anticipated by US PGPUB 20190000730 A1 (Abuelhaiga et al., 2019).

In regards to claim 8, Abuelhaiga et al. does not teach that the composition comprises dipropylene glycol, which is 0% by weight of the composition.
In regards to claim 10, as the teachings of Abuelhaiga et al. would yield an identical deodorant as instantly claimed, the properties, such as the underarm pH after 6 hours after application of the deodorant, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, claim 10 claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
In regards to claims 12 and 14, Abuelhaiga et al. teaches the composition is in the form of a stick or spray (see Abuelhaiga et al., paragraph 0028).
In regards to claim 16, the composition of Abuelhaiga et al. does not teach baking soda as part of the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 8-10, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20190000730 A1 (Abuelhaiga et al., 2019).

The teachings of Phinney et al. have been described supra. 

Phinney et al. is silent on the deodorant composition comprising partially carbonated magnesium hydroxide and the magnesium salt comprising from about 5% to about 20% of the composition by weight. 

The teaching of Abuelhaiga et al. have been described supra in regards to the composition comprising partially carbonated magnesium hydroxide and the magnesium salt comprising from about 5% to about 25% of the composition by weight (see Abuelhaiga et al., paragraph 0012).
In regards to claims 1-4, 6, 8-10, 12-14, and 16-17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Abuelhaiga et al. to formulate a deodorant composition comprising a from about 5% to about 20% by weight of magnesium salt, such as magnesium hydroxide or partially carbonated magnesium hydroxide, an aqueous carrier, such as water or propylene glycol, that is free of aluminum and has a pH of at least about 8 as Abuelhaiga et al. teaches that the partially carbonated magnesium hydroxide is used to replace or minimize the use of aluminum in the deodorant composition (see Abuelhaiga et al., paragraphs 0012-13), as human exposure to aluminum is raising health concerns (see Phinney et al., .

Claims 1-3, 5, 7-8, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20200368120 A1 (Ma et al.) as evidenced by NPL1 (screenshot of https://www.dictionary.com/browse/humectant?s=t, 2020).

The teachings of Phinney et al. have been described supra in regards to claims 1-3, 9-10, 12-14, and 16-17. Further in regards to claim 18, Phinney et al. teaches that the amount of water in the composition is between 18% and 22% by weight (see Phinney et al., paragraph 0028). 

Phinney et al. is silent on the deodorant composition comprising magnesium chloride, from about 50% to about 90% by weight of water, and from about 30% to about 55% of dipropylene glycol by weight of the composition. 


In regards to claim 7, the composition comprises a cosmetically acceptable carrier, such as water. The amount of water ranges from 1 to 85 wt % (see Ma et al., paragraph 0058). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 18, the composition comprises from 0.5 to 50% by weight of a humectant, such dipropylene glycol (see Ma et al., paragraph 0063). 

In regards to claims 1 and 5, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Ma et al. to formulate a deodorant composition comprising magnesium chloride as Phinney et al. teaches that the composition 
Further, in regards to claims 1 and 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings Phinney et al. and Ma et al. to formulate a deodorant composition comprising an emulsion with water as a carrier, as it is known and is common in the art (see Ma et al., paragraph 0057-58). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the emulsion of Ma et al. according to the method making an emulsion (see Ma et al., paragraphs 0074-0075) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
In regards to claims 18-20, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Ma et al. to formulate a deodorant composition comprising magnesium hydroxide, from about 1-85% of water by weight, and from about 0-50% of a humectant, such as dipropylene glycol, wherein the deodorant is free of aluminum as adding a humectant will benefit the composition by helping retain moisture (see NPL1). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the humectant of Ma et al. according to the method of making a deodorant composition (see Phinney et al., paragraphs 0063-65) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claims 1-3, 8-10, 11-14, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20140271517 A1 (Phinney et al., 2014) in view of US PGPUB 20080213322 A1 (Birman et al., 2008) as evidenced by NPL2 (screenshot of https://www.cosmeticsandtoiletries.com/formulating/function/aids/premium-deciphering-chelating-agent-formulas-215885521.html, 2013).

The teachings of Phinney et al., have been described supra in regards to 1-3, 8-10, 12-14, and 16-17. 

Phinney et al. does not teach the particle size of the magnesium salt being from 1 micron to about 10 microns or the composition comprising a chelator.

In regards to claim 11, Birman et al. teaches personal care compositions, such as deodorants (see Birman et al., paragraph 0163-169) comprising silicone coated magnesium hydroxide with the size of the particles of the hydroxide ranging from 0.01 to 200 micrometers (see Birman et al., paragraphs 0109-110). 
In regards to claim 15, Birman et al. teaches the use of chelators in the composition (see Birman et al., paragraph 0213). 
	In regards to claims 1-3, 8-10, 11-14, and 15-17, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Phinney et al. and Birman et al. to formulate a deodorant composition comprising silicone coated magnesium hydroxide with the particle size ranging from 0.01 to 200 micrometers, as this provides improvements to the composition such as the lack of agglomeration of the powder particles (see Birman et al., paragraph 0110) and by prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the chelator, it is known that chelators are used in deodorants to prevent fragrance degradation and provide antioxidant protection (see NPL2, paragraph 4). One with ordinary skill in the art would be motivated to combine the deodorant composition of Phinney et al. with the magnesium hydroxide and chelator of Birman et al. according to the methods taught in Birman et al. (see Birman et al., paragraphs 0110-112) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 10 of copending Application No. 16/716542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one with ordinary skill in the art would be able to formulate the instantly .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611